Citation Nr: 0509314	
Decision Date: 03/29/05    Archive Date: 04/07/05

DOCKET NO.  03-25 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased rating for the service-
connected anxiety disorder, currently rated as 10 percent 
disabling.  

2.  Entitlement to service connection for coronary artery 
disease, claimed as secondary to the service-connected 
anxiety disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from February 1952 to February 
1954.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2003 rating decision by the Regional Office 
in Philadelphia, Pennsylvania, which denied the veteran's 
claim for an increased rating for the service-connected 
anxiety disorder with GI symptoms, currently evaluated as 10 
percent disabling.  The May 2003 rating decision also denied 
service connection for coronary artery disease, claimed as 
secondary to the service-connected anxiety disorder.  

The veteran lives within the jurisdiction of the Cleveland, 
Ohio RO.

The veteran testified at a personal hearing before a Hearing 
Officer at the RO in November 2003.  In his August 2003 VA 
Form 9, substantive appeal, the veteran requested a Board 
hearing in Washington, DC.  In a March 2005 Report of 
Contact, it is noted that the veteran now elects to present 
testimony via a video-conference hearing, in lieu of a 
personal hearing in Washington, DC.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran asserts that an increased rating, in excess of 10 
percent, for the service-connection anxiety disorder is 
warranted.  In addition, the veteran asserts that 


service connection is warranted for coronary artery disease, 
claimed as secondary to the service-connected anxiety 
disorder.  

As noted hereinabove, the veteran requested to appear for a 
personal hearing before a Veterans Law Judge in Washington, 
DC.  In March 2004, the case was transferred to the Board.  

In a Report of Contact prepared at the Board in March 2005, 
the veteran elected to appear at a video-conference hearing 
at the RO before a Veterans Law Judge sitting in Washington, 
DC, in lieu of a personal hearing in Washington, DC.  As 
such, the veteran has subsequently exercised his option to 
have the hearing by video-conference at the Cleveland RO in 
lieu of a hearing in person.  See 38 C.F.R. § 20.700(e) 
(2004).  

In light of the appellant's request, the case is REMANDED to 
the RO for the following action:

The RO should schedule the appellant for 
a video-conference hearing at the RO and 
should thereafter appropriately notify 
the appellant and his representative of 
the scheduled hearing date.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


